                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 SARA SHANNON and ROSA PALACIOS and
 DEBRA CORBELLO, Individually and on
 behalf of all others similarly situated,

        Plaintiffs,
                                                        Civil Action No. 1:20cv448-LY
 v.

 THE ALLSTATE CORPORATION and
 ALLSTATE INSURANCE COMPANY,

        Defendants.


      PLAINTIFFS’ SURREPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO
                                 DISMISS

       COME NOW, Plaintiffs Sara Shannon, Rosa Palacios, and Debra Corbello (“Plaintiffs”),

who file this Surreply in Opposition to Defendants The Allstate Corporation and Allstate Insurance

Company’s (collectively “Allstate”) Motion to Dismiss.

       Allstate’s Reply Brief (Dkt. No. 45) raises two (2) additional arguments not briefed in their

Motion to Dismiss (Dkt. No. 35). Plaintiffs are duty-bound to respond to these arguments not only

because they are new, but because they both contain substantial inaccuracies that must be

addressed for purposes of clarity.

       First, regarding the Price Tolerance claim, Allstate now insists that Plaintiffs’ allegations,

namely that Allstate’s CGR assignments are done unilaterally and internally by Allstate pursuant

to secret Allstate algorithm(s) projecting each customer’s price “tolerance” or “elasticity”, are

“demonstrably false.” (Dkt. No. 45, at 10.) To support this, Allstate cites a statement in its manual

rules which provides, inter alia, that “Each policy will be assigned to a Micro-Segment based on

the following criteria: (a) the birth date of the oldest operator on the policy, (b) the number of




                                                 1
Years with Prior Carrier, as defined in Rule 57, (c) Territory as defined by current address, and (d)

the gender of the oldest operator on the policy” (Dkt. No. 45 at 11).

       Allstate implies the assignment process at issue for Plaintiffs’ Price Tolerance claim is not

internal, as is alleged, but is set forth in its rate filings. However, the above language relates to

how Allstate establishes the “microsegments” themselves in the first place, not to the purely

internal Allstate assignment process whereby customers are actually assigned by Allstate among

the nearly infinite number of rates. Allstate discloses in its filings how the microsegments are

set up (i.e., the four criteria identified above)—as alleged, there are ~900 million permutations of

the four criteria, virtually ensuring each customer has their own personal “microsegment.” (FAC,

¶¶ 8, 10, 73, 90.) But the pertinent assignment process here is the next step—the microsegment-

to-“Complementary Group” assignment process, only vaguely referenced in the next sentence of

the Manual rules from which Allstate quotes. This next step involves Allstate assigning the

“microsegments” (i.e., the individual customers each comprising their own personal

“microsegment”) among the various Complementary Groups and thus the corresponding rates

associated with the Complementary Groups (the “CGRs”).1 As alleged, those assignments are

made internally by Allstate completely at its discretion, pursuant to secret algorithm(s) that project

each customer’s relative price “elasticity” or “tolerance.” (FAC, ¶¶ 90-94.) None of that is filed

with the TDI or publically available; if it was, certainly Allstate would have cited it in its Reply.

And the very limited information Allstate does tell the TDI about it is alleged to have been false

and misleading. (FAC, ¶¶ 91, 93, 94.) Thus, while Allstate may take issue with the exact language




1
  Plaintiffs have already seen evidence of and expect further discovery to reveal that Allstate
decided to assign each of its Texas policies to their own personal “microsegment” prior to
application of its internal price elasticity projections as an artifice to gin up an argument, if
challenged, that Section 544.052 would not apply to its conduct.



                                                  2
Plaintiffs use to describe the internal Allstate assignment process at issue (e.g., “microsegment

assignment” as opposed to a different term), the substance of Plaintiffs’ allegations are not false

(nor even disputed, apparently).

       Second, also related to the Price Tolerance claim, Allstate attempts to distinguish its price

tolerance-based internal assignment conduct from the internal assignment conduct at issue in the

Cortez case as follows:

               In Cortez v. Progressive Cty. Mut. Ins. Co., plaintiffs alleged that an
               insurance carrier allowed its agents to charge three different
               commission levels, thus altering the total amount paid for insurance
               by the insureds; however, the claim was unrelated to the rates for
               the insurance that were charged and attributed to the insurer.

(Dkt. No. 45, at 13 & n.9 (emphasis in original).) By asserting Progressive’s commission levels

in Cortez were “unrelated to the rates for the insurance that were charged and attributed to the

insurer” Allstate appears to suggest the commission levels were separate from, and assessed on

top of, the rates filed by the defendant (Progressive) in that case.

       Plaintiffs had occasion to review the pleadings in Cortez when Farmers made a similar

misstatement, see Grigson v. Farmers Group, Inc., No. 1:17cv88, at Dkt. No. 44, and while not

clear in the published opinion, it is apparent from Progressive’s papers in the case that the varying

commissions at issue in Cortez were not separate from the rates filed. Progressive made individual

rate filings with TDI, one for each of the agent commission levels. As stated by Progressive in its

pleadings filed with the Texas Supreme Court in Cortez:

               [T]he different commission rates are filed as different commission
               classes. The proof shows that, for many years, Progressive has
               made separate filings of rate schedules with [TDI] for each of its
               commission plans. Thus, the lowest "Supersaver" commission (7%)
               is filed as a premium classification, and the "Advantage" plan (10%)
               is a separate and different premium class. The differences in
               premium [for each such filed rate plan] reflect the difference in
               commission cost, which is an actual expense that properly is




                                                  3
               reflected in the rate, or premiums.

Progressive Cnty. Mut. Ins. Co. v. Cortez, No. 01-1026, Pet’r Br. on the Merits, at 6 (Tex. Filed

Feb. 13, 2002) (emphasis added).2 Progressive and its agents, in turn, exercised their own

discretion to assign the customers among the three sets of rates based on their internal assessment

of how much money each customer would be willing to pay.


Dated: November 20, 2020.                    RESPECTFULLY SUBMITTED,


                                             ____/s/ John R. Davis___________
                                             John R. Davis (TX Bar 24099518)
                                             Michael L. Slack (TX Bar 18476800)
                                             SLACK DAVIS SANGER, LLP
                                             6001 Bold Ruler Way, Suite 100
                                             Austin, TX 78746
                                             Tel.: 512-795-8686
                                             Fax: 512-795-8787
                                             jdavis@slackdavis.com
                                             mslack@slackdavis.com

                                             Joe K. Longley (TX Bar No. 00000114)
                                             LAW OFFICES OF JOE K. LONGLEY
                                             3305 Northland Dr. Suite 500
                                             Austin, Texas 78731
                                             Tel.: 512-477-4444
                                             Fax: 512-477-4470
                                             joe@joelongley.com

                                             Roger N. Heller (CA Bar 215348) (pro hac vice)
                                             Jallé H. Dafa (CA Bar 290637) (pro hac vice)
                                             LIEFF CABRASER HEIMANN & BERNSTEIN,
                                             LLP
                                             275 Battery Street, 29th Floor
                                             San Francisco, CA 94111
                                             Tel.: 415-956-1000
                                             Fax: 415-956-1008
                                             rheller@lchb.com
                                             jdafa@lchb.com


2
  The Supreme Court docket for Cortez, where this brief can be accessed for free as a pdf, is
available at http://www.search.txcourts.gov/Case.aspx?cn=01-1026&coa=cossup.



                                                4
                                            Jonathan D. Selbin (NY Bar 3948684 (pro hac vice)
                                            LIEFF CABRASER HEIMANN & BERNSTEIN,
                                            LLP
                                            250 Hudson Street, 8th Floor
                                            New York, NY 10013
                                            Tel.: 212-355-9500
                                            Fax: 212-355-9592
                                            jselbin@lchb.com




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to counsel for

Defendants.



                                                       /s/ John R. Davis




                                               5
